;'.3

42

Attachment A

The defendant, a Resident Alien of the United States, attempted to bring illegally into the United
States through the Anzalduas Port of Entry alien child K.D.F.C. (female 16 YOA), a Mexican
citizen, aboard a taXi. At primary, the minor presented a Pennanent Resident card bearing the
name and photo of another person. Both were escorted into secondary for further inspection

At secondary, the defendant claimed the minor was his sister. He further admitted.to stealing his
sister’s document and providing it to K....DFM 1n order to facilitate her illegal entry. He went on
to admit that K..DF. . was his girlfriend and that he was attempting to bring her in as he was
receiving threats from unknown individuals in Mexico. The defendant admitted that he was
attempting to bring the minor into the United States and travel to Houston, Texas, then intended
to take her to Pennsylvania where he worked. _A pat down revealed the defendant was hiding
K.D.F.C.’s Mexican Passport in his shoe.

K.D.F.C. claimed that she and the defendant have been in an intimate relationship for the last
two yearsé__ §he further stated that the defendant had provided the document she presented
K.D..FP/ claimed that on April 19, 2019, she traveled by bus from Morelia, Mexico to Mexico
City, Mexico. Once there,` K.D.F.C. claims she was greeted by the defendant whom flew from
Pennsylvania for the sole purpose of bringing her in to the United States. K.D.F.C. claimed that
on April 20, 2019, both she and the defendant boarded a flight from Mexico, City to Reynosa,
Tamaulipas then traveled by taxi to the Anzalduas Port of Entry.

Database queries revealed K.D.F.C. is a Mexican citizen with no legal status to enter the United
States. K.D.F.C. was transported to the McAllen Central Processing Center for temporary
housing. 1 . "

